NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements filed 30 JAN 2020.
Drawings
The drawings are objected to under 37 CFR § 1.84 in view of the following deficiencies that require correction:
The drawings contain improper sectional views.  The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic 
Applicant should review the specification and drawing Figures to ensure a proper one-to-one correspondence between the specification and drawings in accordance with MPEP 608.01(g) and 37 CFR 1.84(f).  The brief description of the drawings and the descriptive portion of the specification will require revision in accordance with any drawing objections listed herein or those noticed by Applicant during said review (For one example, see instant ¶ [0039] that will require revision in accordance with the sectional line objection under RULE 84.).	
From MPEP 608.01(g):  The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations.

Applicant should thus verify that (1) all reference characters in the drawings are described in the detailed description portion of the specification and (2) all reference characters mentioned in the specification are included in the appropriate drawing Figure(s) as required by 37 CFR 1.84(p)(5).  

Current PTO policy regarding drawings as of October 25, 2012 is as follows:

    PNG
    media_image1.png
    241
    874
    media_image1.png
    Greyscale

[AltContent: ]
    PNG
    media_image2.png
    8
    8
    media_image2.png
    Greyscale


INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract is acceptable.
The title is acceptable.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).
Claims 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Claim 16:  “the second portion” lacks antecedent basis.

Claim 19 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the first and second plates and the other elements of the mixer in claim 1 - these two plates support or are connected to what other elements of the mixer defined in claim 1?



Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community 

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 4, 5, 6, 7, 8, 9, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AUGUST (US 2608395) in view of ZIMMERMAN (US 4601629).
AUGUST discloses a portable mixer capable of producing concrete (col 4, lines 60-75)  comprising a frame (6 and support structure seen in Figure 1) having a handle portion (a surface of 6 that can be grasped by a user) configured for manual positioning of the portable mixer; a hopper 10, 11, or 12 capable of receiving therein dry cementitious mix, wherein the hopper has an aperture formed therein (Fig. 1); a chute 1 rigidly coupled to the hopper and communicating with the hopper via the aperture, an auger 2 extending from the hopper into the chute via the aperture; a water supply system 19 configured to apply water to cementitious mix; and a motor coupled to the auger and configured to rotate the auger to mix the dry cementitious mix with the water (col. 3, lines 13-20); 
wherein the motor is coupled to the hopper (col. 3, lines 13-20);
at least one wheel 8 coupled to the frame;
wherein the frame further includes a plurality of rests 9 for supporting the portable mixer on a substrate;
the portable mixer has a first side and an opposing second side; and the frame includes at least one frame member 7 extending from the first side to the second side;

AUGUST does not disclose wherein the hopper and chute are pivotally coupled to the frame, the pivoting guard, the length of the chute, or the lift height of the hopper.
ZIMMERMAN ‘629 discloses an analogous portable concrete mixer 10 that includes a hopper 240, 250 that feeds materials to a chute 50 having a motor 46 driven auger 42 therein; wherein the hopper 240 and chute are pivotally coupled to the support frame 322 that permits such pivoting (see Figure 2); the auger being covered by a guard 262 that is hinged at 258 to allow the guard 262 to pivot, the guard being latched to the hopper at 264 (Figure 14).
It would have been obvious to one skilled in the art to have provided AUGUST with the hopper and chute being pivotally coupled to the frame and the pivoting guard as taught by ZIMMERMAN ‘629 for the purposes of allowing the dispensing of the mixture from the pivoting chute at any location within an arc of 270 degrees without having to move the mixer itself (col. 11, line 65 - col. col. 12, line 50) and for covering the chute and auger therein to prevent loss of material form the chute during mixing and to protect operators from the rotating auger during mixing (col. 10, lines 26-52).
With respect to the limitations of the parameters regarding the length of the chute and the lift height of the hopper which are present in the claims at issue, the examiner has found that the specification contained no disclosure of any unexpected results arising therefrom, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, since where patentability is said to be based upon particular chosen parameters or upon another In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to these limitations, it would have been obvious to one of ordinary skill in the art to have provided the apparatus defined by the disclosures of AUGUST in view of ZIMMERMAN with the configurations and/or dimensions recited in the claims which are considered at most optimum choices, lacking any disclosed criticality.
Applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions a person of ordinary skill in the art would find obvious for purposes of merely changing the configurations and/or dimensions to obtain different results. Graham v. John Deere Co., 148 USPQ 459.

Moreover, with regard to these parameters that are related to the sizes of the chute and hopper, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Thus, for one skilled in the art to form the chute and hopper in the prior art of any desired size, including within the recited sizes, to meet operational/user requirements is well within the realm of obviousness.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AUGUST (US 2608395) in view of ZIMMERMAN (US 4601629) as applied to claim 1 above and further in view of NEMAZI et al. (US 6000836).
Modified AUGUST discloses drive motor as noted above but does not disclose the motor being a DC motor.  NEMAZI et al. discloses a portable mixer 10 for concrete having mixing tools 22-28 that are driven via a motor 14 and teaches that the motor can be a variety of types of motors, including a DC type motor.  
It would have been obvious to one skilled in the art to have substituted the motor in modified AUGUST with a DC motor as taught by NEMAZI et al. to facilitate the portable use of the mixer in indoors environments  (col. 2, lines 36-48).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over AUGUST (US 2608395) in view of ZIMMERMAN (US 4601629) as applied to claim 1 above and further in view of KALIGAN, II et al. (US 2002/0117559 A1).
Modified AUGUST discloses a drive motor for the mixer as noted above but does not disclose the motor being a DC motor connected to an AC to DC transformer.  KALIGAN, II et al. discloses an apparatus for processing slurries including cementitious materials (¶ [0024]) and utilizes a DC motor connected to an AC to DC transformer.    
It would have been obvious to one skilled in the art to have substituted the motor in modified AUGUST with a DC motor connected to an AC to DC transformer as taught by KALIGAN, II et al. to enable controlling the speed of the DC motor and thus the speed of the element driven via the motor (¶ [0028] and [0052]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over AUGUST (US 2608395) in view of ZIMMERMAN (US 4601629) as applied to claim 1 above and further in view of PRO (US 2976025).
Modified AUGUST does not disclose a bag opening blade within the hopper.  PRO discloses a concrete mixer having a hopper 48 with a bag opening blade 182.  
It would have been obvious to one skilled in the art to have provided modified AUGUST with a bag opening blade in the hopper as taught by PRO for the purpose of opening a bag or sack via the blade to facilitate the discharging of materials contained in the bag or sack into the hopper (Figure 1 and col. 6, lines 21-27):



    PNG
    media_image3.png
    529
    706
    media_image3.png
    Greyscale


Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over AUGUST (US 2608395) in view of ZIMMERMAN (US 4601629) as applied to claim 1 above and further in view of RICCIARDI (US 3186602).
Modified AUGUST has a helical auger with a first body portion 4 under the hoppers 10-12 and a second body portion 2 disposed in the chute 1 and a plurality of fingers inwardly extending from the flight 16 - Fig. 2; the first body portion 4 having a relatively tight/small pitch.  Modified AUGUST does not disclose the second body portion comprising a shaftless helical auger body portion, the second body portion has a greater pitch than the first body portion, or the recited pitch to diameter ratios.   
It would have been obvious to one skilled in the art to have substituted the second body portion of the auger in modified AUGUST with a shaftless helical auger body portion having a greater pitch than the first body portion of modified AUGUST for the purpose of metering and propelling a predetermined quantity of mixed material toward and through the opening of the chute via the coil type blade (Figures 1 and 6; col. 3, lines 28-32).
Claims 15-16:  with respect to recited pitch to diameter ratios these limitations, it would have been obvious to one of ordinary skill in the art to have provided the apparatus defined by the disclosure of modified AUGUST with such ratios recited in the claims which are considered at most optimum choices, lacking any disclosed criticality analogous to the reasoning set forth in section (19) above.  Accordingly, the examiner argues that these pitch to diameter ratio parameters are rather arbitrary and thus obvious over the prior art per MPEP 2144.05(II)(III).




Allowable Subject Matter
No claims stand allowed.
While the examiner might speculate as to what is meant by the language of wholly indefinite claims 19-20, the uncertainty provides the examiner with no proper basis for making the comparison between that which is claimed and the prior art (MPEP 2173.06).  Rejections under 35 U.S.C. 103 should not be based upon "considerable speculation as to the meaning of terms employed and assumptions as to the scope of the claims." In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).  When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become obvious, but rather the claim becomes indefinite. In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  As it has been held that it is improper to rely on what are at best speculative assumptions as to the meaning of a claim and then base a rejection under 35 U.S.C. 103 thereon, no such rejections have been made concerning these claims.  Ex parte Brummer, 12 USPQ2d 1654.  However, the lack of such rejections should not be construed as meaning that the claims as presently drawn would be patentable if corrected.  Any response should carefully consider the prior art of record in accordance with 37 CFR 1.111.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone 
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  







/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





27 August 2021